Title: To James Madison from James Jarvis, 30 July 1816
From: Jarvis, James
To: Madison, James



Sir
London July 30th: 1816.

May I intrude on you so much as to write you this Letter and I hope you will not take as an insult from me, but my veins swells within me to hear you runn down sir.  Although I am in British Government, yet that does not make me forget my native country.  If I should hear a boy of my size say any thing against my country I would die, beneath his feet before I would surrender  I was formerly of Stonnington and have been here six months  I ask your pardon for insulting you so much but I cannot help it

James Jarvis

